 Case 2:19-cr-00059-NT Document 93 Filed 07/28/20 Page 1 of 4             PageID #: 300




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE




UNITED STATES OF AMERICA                 )
                                         )
             VS.                         )      2:19-CR-0059-NT
                                         )
STEPHEN KISSH,                           )



     STEPHEN KISSH’S MOTION FOR DEPARTURE AND/OR VARIANT
                          SENTENCE


       NOW COMES Stephen Kissh, by and through undersigned counsel, and hereby
respectfully requests that this Honorable Court grant a departure and/or variance based
upon the statutory factors set out at 18 U.S.C. § 3553(a), and impose a non-guideline
sentence. In support of this motion, Mr. Kissh offers the following:

1) This matter is scheduled for a Sentencing Hearing on August 3, 2020.

2) Mr. Kissh pleaded guilty on to Possession with Intent to Distribute Fentanyl and
   Cocaine on January 27, 2020.

3) There is no plea agreement in this matter.

4) The Amended PSR references a Guideline Range of 46-57 months.

5) Pursuant to 18 U.S.C. § 3553(a), Mr. Kissh asks the Court to consider the basis for a
   departure and/or variance as detailed in the Sentencing Memorandum filed
   contemporaneously with this Motion.



                                             1
Case 2:19-cr-00059-NT Document 93 Filed 07/28/20 Page 2 of 4      PageID #: 301




                                        Respectfully submitted,

                                        /s/ David J. Bobrow, Esq.
                                        Attorney for Stephen Kissh
                                        BEDARD AND BOBROW, PC
                                        9 Bradstreet Lane
                                        P.O. Box 366
                                        Eliot, ME 03903
                                        207.439.4502
                                        djblaw@bedardbobrow.com




                                    2
 Case 2:19-cr-00059-NT Document 93 Filed 07/28/20 Page 3 of 4               PageID #: 302




                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE



UNITED STATES OF AMERICA                  )
                                          )
             VS.                          )   2:19-CR-0059-NT
                                          )
STEPHEN KISSH,                            )




                            CERTIFICATE OF SERVICE


      I, David J. Bobrow, Esq., hereby certify that I have caused to be served via ECF
Stephen Kissh’s Motion for a Departure and/or Variance on the following individuals:

1.    Nicholas Scott, Esq. at <Nicholas.Scott@usdoj.gov>;

1.    All other attorneys of record in this matter.

      Dated this 28th day of July 2020 at Portland, Maine.

                                                  Respectfully submitted,

                                                  /s/ David J. Bobrow, Esq.
                                                  Attorney for Stephen Kissh
                                                  BEDARD AND BOBROW, PC
                                                  9 Bradstreet Lane
                                                  P.O. Box 366
                                                  Eliot, ME 03903
                                                  207.439.4502
                                                  djblaw@bedardbobrow.com



                                              3
Case 2:19-cr-00059-NT Document 93 Filed 07/28/20 Page 4 of 4   PageID #: 303




                                    4
